Cite as 2017 Ark. App. 416

                     ARKANSAS COURT OF APPEALS
                                             DIVISION I
                                           No. CR-16-830

JAMES ELIJAH WEST                                  Opinion Delivered: September   6, 2017
                                 APPELLANT
                                                   APPEAL FROM THE GARLAND
V.                                                 COUNTY CIRCUIT COURT
                                                   [NO. 26CR-14-711]
STATE OF ARKANSAS
                                     APPELLEE
                                                   HONORABLE MARCIA R.
                                                   HEARNSBERGER, JUDGE

                                                   AFFIRMED

                                RITA W. GRUBER, Chief Judge

               James Elijah West was charged with aggravated robbery and first-degree battery

     for acts committed against Alexander Oliver on October 25, 2014, in the Mountain Pine,

     Arkansas, house that Oliver shared with his aunt and Virgil Mitchell. West was convicted

     as charged and was sentenced as a habitual offender to consecutive terms of 180 months’

     imprisonment. He appeals from the April 20, 2016 sentencing order, contending (1) that

     there was insufficient evidence to support his convictions and (2) that the trial court erred

     when it denied his motions to have the jury instructed that two of the witnesses were

     accomplices as a matter of law. We affirm.

                                I.     Sufficiency of the Evidence


            West first contends that the trial court erred by denying his motions for directed

     verdict because there was insufficient evidence that he was a principal or an accomplice to

     either the robbery or the battery. He notes that accomplice testimony is not sufficient
                                Cite as 2017 Ark. App. 416

corroboration of another accomplice’s testimony and that he was not identified by the

victims as a perpetrator. He argues that all witnesses who testified about his participation

were interested in the case’s outcome and hoped to lessen any harsh consequences for their

own involvement. He argues that because Philemon “Casey” Tops, Mahogany Aalseth,

and Brendan Campbell were “interested parties who had admitted liability” or had been

“somehow involved in aiding those liable,” their testimony linking him to the scene should

be disregarded. He argues that a cell phone, which allegedly belonged to him, was the only

evidence linking him to the crime scene but that there was “no corroboration” regarding

the phone and that Tops could have brought it there.

       Robbery is committed if, with the purpose of committing a felony or misdemeanor

theft or resisting apprehension immediately after committing a felony or misdemeanor theft,

a person employs or threatens to immediately employ physical force upon another person.

Ark. Code Ann. § 5-12-102(a) (Repl. 2013). Aggravated robbery occurs if the person

committing the robbery is armed with a deadly weapon, represents by word or conduct that

he or she is armed with a deadly weapon, or inflicts or attempts to inflict death or serious

physical injury upon another person. Ark. Code Ann. § 5-12-103(a). A person commits

battery in the first degree if, with the purpose of causing serious physical injury to another

person, the person causes serious physical injury to any person by means of a firearm. Ark.

Code Ann. § 5-13-201(a)(8).

       A directed-verdict motion is a challenge to the sufficiency of the evidence. When

the sufficiency of the evidence is challenged in a criminal conviction, the evidence is viewed

                                              2
                                 Cite as 2017 Ark. App. 416

in the light most favorable to the verdict, and only the evidence supporting the verdict is

considered. Lovelace v. State, 2017 Ark. App. 146, at 6, 516 S.W.3d 300, 304. We will

affirm if the verdict is supported by substantial evidence—evidence of sufficient force and

character that it will, with reasonable certainty, compel a conclusion one way or the other

without resorting to speculation or conjecture. Id. Weighing the evidence, reconciling

conflicts in the testimony, and assessing credibility are matters exclusively for the trier of

fact—in this case, the jury. Id. The jury may accept or reject any part of a witness’s

testimony. Id. Inconsistent testimony does not render proof insufficient as a matter of law,

and one eyewitness’s testimony is sufficient to sustain a conviction. Harmon v. State, 340
Ark. 18, 25, 8 S.W.3d 472, 476 (2000).

       At West’s trial, there were numerous inconsistencies within the testimony of single

witnesses and in their collective testimony about various persons’ roles in the crimes. Tops,

Aalseth, and Campbell, however, all testified that Aalseth drove West, Tops, and

Campbell—as well as her friend Vicki—in Aalseth’s car some six miles to Mountain Pine

and that she let the three men out at the house.

       Tops testified that he went with West and Campbell to Oliver’s house to buy

marijuana; that Aalseth drove; that Vicki was in the front seat; that Campbell gave directions;

and that West had a backpack in the backseat. West, Campbell, and Tops got out at the

house, and the females parked down the road while the three men went to Oliver’s door

and went inside.

                                              3
                                 Cite as 2017 Ark. App. 416

       Tops testified that he entered the home with West and Campbell to buy marijuana.

Pulling a handgun on Oliver and an older man (Mitchell), West told Oliver to show him

where the weed was. Tops followed West’s instructions to search the house and put things

into a black backpack that West had brought. Campbell accompanied Tops. While

searching the bedroom for marijuana, Tops grabbed a pair of shoes and put them into the

backpack. He then heard a gunshot, ran out the back door with Campbell and West, and

asked what happened. West responded, “I shot ’em.” Tops ran down the road to a church

parking lot, where he was shot at. He jumped into a “trash can” to hide, but “a couple of

guys” found him and pistol-whipped him. Campbell, who continued walking, ignored

Tops’s cry for help. Tops was taken back to the crime scene, was arrested, and was

transported to the sheriff’s office—where he talked with Investigator Kenny Ford.

       In the courtroom, Tops identified West as “Slim.”             Tops explained various

discrepancies in his initial statement at the sheriff’s office, later statements, and court

testimony:

       I told [Ford] all of the names of the people involved. . . . When I talked to Detective
       Ford that day I did not tell him the entire truth about what had happened because I
       did not want to get into trouble. At a later point in time I signed a letter stating that
       James West was not the shooter. I said that Brendan was the shooter in that letter.
       That was not the truth. I made that statement because I was threatened. I retracted
       that statement the same day by writing another letter saying that Brendan was not
       the shooter. I gave it to an officer at the jail. Everything that I have testified today
       is the truth and whole truth.




                                               4
                                Cite as 2017 Ark. App. 416

He denied making threats in Oliver’s living room to shoot the “older” man, and he said

that any testimony by Oliver or Mitchell about the involvement of two black males and no

white male (Campbell) would have been a lie.

       Aalseth testified that she was charged with aggravated robbery but was released from

jail after agreeing to testify truthfully. She testified that she knew nothing of a drug deal

when Tops asked if she would drive “somewhere” six minutes away and that she agreed to

drive in exchange for gas money. She testified that she never asked what the men were

planning to do, that Vicki and she stayed in the car and played with their phones while

waiting nearby, and that she drove away when they heard gunshots and saw people running

out of the house.

       Campbell was a juvenile on October 25, 2014, and was not charged with a criminal

offense. He testified that he was walking to his ex-girlfriend’s house on October 25 when

Tops, his friend and neighbor, asked him if he knew where Tops could buy marijuana.

When Campbell replied that he “had a friend who went to this guy in Mountain Pine,”

Tops said he would take Campbell to the ex-girlfriend’s house if he “could get [Tops] some

weed.” Shortly afterward, Tops and Campbell were picked up in a car that Aalseth was

driving. Another female was sitting in the front, and a tall, skinny black man whom

Campbell had never met was in the back, holding a backpack. Campbell later learned that

the man, called “Slim” at the time, was West.



                                             5
                                  Cite as 2017 Ark. App. 416

         Campbell further testified that, once in the car, he gave directions to the house in

Mountain Pine. Along the way, something that “felt like a gun” was jammed into his rib

cage. West told him that if he wanted to live, he should do what West said. When they

arrived at the house, West told him to “get the f___ out of the car” and “quit being a

pussy.” Campbell stayed in the yard when West and Tops went up to the porch. West

knocked on the door; kept telling Oliver, “I need some weed”; pulled out a gun; “slammed

him in the house”; and ordered him to “get the f___ on the ground.” West told Campbell

to get inside. Campbell hesitated but walked up to the porch and began opening the screen

door. He heard a gunshot and “ran off through the yard” toward the main road. He heard

yelling and more gunshots, saw a man he didn’t know kicking a “trash can,” saw Tops’s

head “pop up” from the trash can, and saw the man beat Tops’s head with a pistol. Tops

asked Campbell for help, but Campbell kept walking—trying “to get out of there.” At the

sheriff’s office, Investigator Ford showed him a six-person photo lineup. He picked West’s

photo.

         Oliver and Mitchell testified about details of the battery and robbery. Oliver testified

that two men came to the house asking to buy marijuana, that he would not sell or give

them any, and that they followed him into the living room where Mitchell was watching

television. Oliver and Mitchell testified that the man who was tall and skinny had a gun;

that Oliver and Mitchell were ordered to lie on the floor; that the second man told the



                                                6
                                Cite as 2017 Ark. App. 416

armed man to shoot the old one (Mitchell) first; and that Oliver was shot in the stomach

when he grabbed for the gun.

       Oliver also testified that the armed man had worn a backpack, which Oliver

identified at trial as the one Investigator Ford had taken as evidence the day of the crimes.

Oliver identified a pair of Nike shoes and a box of shotgun shells, which had been found in

the backpack, as belonging to him and having been in the house before the two men

entered. Investigator Ford testified that the backpack was located away from the residence;

that he found the Nikes inside the backpack when he made an initial, brief search; that

when he “revisited” the backpack months later, he discovered a cell phone in its front

pocket; and that he obtained a search warrant for the cell phone. Tops testified about text

messages and photos that had been extracted from the phone pursuant to the search warrant.

He testified that he and West had texted about setting up apartment robberies prior to

October 25, that they “did not actually complete any of those robberies,” and that the texts

did not discuss anything about October 25. Tops identified West and his girlfriend in photos

retrieved from the phone.

       West moved for a directed verdict at the close of the State’s case, arguing that no

objective witnesses had placed him at the scene:

       All the testimony placing Mr. West at the scene comes from . . . Mr. Tops, who—.
       . . based on his being charged—is automatically deemed an accomplice in fact, as
       opposed to one that the jury would make a determination on.

              I’d say that’s also true for Mahogany Aalseth as she is presently charged and
       indicated her charges would be dropped if she testified quote/unquote “truthfully.”
                                              7
                                 Cite as 2017 Ark. App. 416

       You have Brendan Campbell whose testimony about Mr. West was discredited by
       other witnesses that were wholly contrary to what he indicated took place.
       Specifically, . . . being forced to go to the drug house and . . . go in the drug house.

West noted that Oliver had not identified anyone when shown the six-photo lineup

containing West’s photo and that Mitchell had picked a different person’s photo. West

further argued:

               The backpack aspect—and I know this is a determination for a jury to make
       that point—but I don’t think that in and of itself when the phone that’s found
       thirteen-plus months later from the date of this incident is enough objective evidence
       to be an independent corroboration of the witnesses that have testified that Mr. West
       was at the scene and that he involved himself in pointing a gun at Mr. Alex Oliver
       and all the other allegations they’ve made.

              I think it’s just so incredible that they contradict each other and they’re also,
       in my opinion, accomplices, in which case if that’s the only thing you have a directed
       verdict should be granted in that instance.

The trial court denied this motion for a directed verdict.

       The defense then put on its case, which included testimony by the victims’ across-

the-street neighbor and additional testimony by Investigator Ford regarding the backpack.

West renewed his directed-verdict motion at the close of all the evidence, adding,

       [T]here is still an insufficiency of evidence to show beyond a reasonable doubt that
       Mr. West is guilty of either of these crimes . . . . It’s not in the light most favorable
       to the State at this point, it’s whether or not they’ve actually, to the Court’s mind,
       proven their case and at this point I’d move for that directed verdict on both counts.

The trial court denied the motion for directed verdict.

       West does not dispute that Oliver was shot in the stomach and was robbed, but he

notes that neither Oliver nor Mitchell identified him as one of the perpetrators. He argues

                                               8
                               Cite as 2017 Ark. App. 416

that the only testimony linking him to the crime scene came from Tops, Aalseth, and

Campbell—whom he characterizes as “interested parties who had admitted liability to the

offense or having been somehow involved in aiding those liable.” He argues that their

testimony should be disregarded because accomplice testimony is insufficient corroboration

of another accomplice’s testimony. He also argues that there was “no corroboration”

regarding the cell phone that allegedly belonged to him and tied him to the scene.

       Investigator Ford testified that on October 25, 2014, he took photographs and looked

for evidence at the crime scene. He found a black backpack outside the house and an

expended shell casing in the living room couch. Oliver’s shoes were found in the backpack.

The evidence that Ford collected was placed into a secure location. While preparing for

trial, Ford “revisited” the backpack and found a cell phone in the front pocket, which had

not been found in the earlier search. James Martin, a lieutenant at the Garland County

Sheriff’s Office, testified that he had been trained in downloading content from phones and

electronic equipment and was able to extract data from the cell phone located in West’s

backpack. In some of the recovered texts, Tops and West discussed setting up robberies

prior to October 25, 2014.

       The issue before us is whether there was substantial evidence to corroborate the

testimony of West’s accomplice-at-law, Tops, and whether the corroborating evidence

tended to connect West to the crimes and whether it independently established the

commission of the crimes. The evidence summarized above showed that West, armed with

                                            9
                                Cite as 2017 Ark. App. 416

a deadly weapon, along with Tops, forced his way into Oliver’s home and demanded

marijuana; ordered Oliver and Mitchell to lie on the ground; shot Oliver when he did not

produce marijuana; stole a pair of Oliver’s shoes and a box of shotgun shells; and ran off

after shooting Oliver. There was also evidence from which the jury could conclude that

the backpack and the cell phone belonged to West, or at least were used by him, and

connected him with the shooting. From these facts, the jury reasonably could conclude

that West committed the aggravated robbery and robbery with which he was charged.

Further, there was substantial evidence to support a determination that Campbell was not

an accomplice, that his testimony tended to connect West to the robbery and battery, and

that the testimony independently established the commission of those crimes.

                               II.     Jury Instructions


       West contends that the trial court erred when it denied his motions to have the jury

instructed that Mahogany Aalseth and Brendan Campbell were accomplices as a matter of

law. As a threshold matter, we disagree with the State’s position that West did not preserve

this point for our review. A defendant must either have the trial court declare a witness to

be an accomplice as a matter of law or submit the issue to the jury for determination.

Windsor v. State, 338 Ark. 649, 656, 1 S.W.3d 20, 24 (1999). The issue is not preserved for

appellate review when the trial court does not find a witness to be an accomplice and the

defendant fails to request that accomplice instructions be submitted to the jury. Id.


                                              10
                                  Cite as 2017 Ark. App. 416

       After the trial court denied West’s directed-verdict motions at the close of all the

evidence, West renewed two previous motions. First, he renewed “motions pertaining to

the [Rule] 404(b) evidence, meaning for the texts and the cell phone, based upon the cell

phone as well, but based upon the lack of authentication.” The court denied the motion,

and the following colloquy took place regarding the second motion:

       DEFENSE COUNSEL: And I would renew my motion that the other two witnesses
                        besides Philemon Tops—Mahogany Aalseth and Brendan
                        Campbell—be deemed accomplices as a matter of law as
                        opposed to the jury making that decision.

       THE COURT:             It that a motion that we took up before trial?

       DEFENSE COUNSEL: We took it up at the end of their evidence. But we decided on
                        the jury instructions.

       THE COURT:             That’s denied as well.

West asked the trial court to declare Aalseth and Campbell accomplices as a matter of law

rather than let the jury make the determination, and the court denied the request. This

preserved for our review the issue of whether proper jury instructions were given.

       Regarding Tops, the jury was given AMI Crim. (Arkansas Model Criminal

Instructions) 2d 401, entitled Accomplices–Definitions and Joint Responsibility:

             In this case the State does not contend that James Elijah West acted alone in
       the commission of the offense. A person is criminally responsible for the conduct of
       another person when he is an accomplice in the commission of an offense.

              An accomplice is one who directly participates in the commission of an
       offense or who, with the purpose of promoting or facilitating the commission of an
       offense:

                                               11
                               Cite as 2017 Ark. App. 416

             Solicits, advises, encourages or coerces the other person to commit the
      offense; or

           Aids, agrees to aid, or attempts to aid the other person in planning or
      committing the offense; or

             Having a legal duty to prevent the commission of the offense, fails to make a
      proper effort to do so.

                                 III.    Definition


             “Purpose”—A person acts with purpose with respect to his conduct or a result
      thereof when it is his conscious object to engage in conduct of that nature or to cause
      such a result.

The jury also was given AMI Crim. 2d 402, Accomplice Status Undisputed—Corroboration,

which instructed the jury that Tops was an accomplice as a matter of law and that

corroboration of his testimony was required:

              The witness Philemon Carnell Tops, by his own testimony, was what is known
      as an accomplice. A person cannot be convicted of a felony upon the uncorroborated
      testimony of an accomplice. You cannot, therefore, convict the defendant of
      aggravated robbery and battery in the 1st degree upon the testimony of that witness
      unless that testimony is corroborated by other evidence tending to connect the
      defendant with the commission of the offenses. The corroborating evidence is not
      sufficient if it merely shows that the offenses were committed, and the circumstances
      thereof. The testimony of one accomplice is not sufficient to corroborate that of
      another accomplice. The sufficiency of the corroborating evidence is a matter for
      you to determine.

A different instruction, AMI Crim. 2d 403, Accomplice Status in Dispute—Corroboration,

assigned the jury the duty of determining whether Aalseth and Campbell were accomplices:

             A person cannot be convicted of a felony upon the uncorroborated testimony
      of an accomplice.

                                            12
                                  Cite as 2017 Ark. App. 416

              An accomplice is one who directly participates in the commission of an
       offense or who, with the purpose of promoting or facilitating the commission of an
       offense:

              Solicits, advises, encourages or coerces another person to commit it; or

            Aids, agrees to aid, or attempts to aid another person in planning or
       committing it; or

              Having a legal duty to prevent the commission of the offense, fails to make a
       proper effort to do so.

               It is contended that the witnesses Mahogany Aalseth and Brendan Campbell were
       accomplices. If you find that they were, then James Elijah West cannot be convicted of
       aggravated robbery and battery in the 1st degree upon testimony of those witnesses, unless that
       testimony is corroborated by other evidence tending to connect James Elijah West with the
       commission of the offenses. Evidence is not sufficient to corroborate the testimony of an
       accomplice if it merely shows that the offenses were committed and the
       circumstances of the commission. The testimony of one accomplice is not alone
       sufficient to corroborate the testimony of another accomplice. The sufficiency of
       the corroborating evidence is for you to determine.

(Emphasis added.) The final jury instruction relevant to this issue was AMI Crim. 2d 404,

entitled Mere Presence:

             Mere presence, acquiescence, silence, or knowledge that a crime is being
       committed, in the absence of a legal duty to act, is not sufficient to make one an
       accomplice. Therefore, if you find that James Elijah West was only present while a
       crime was being committed and did not have a legal duty to act, then he is not an
       accomplice.

       A person is criminally liable for the conduct of another person if the person is an

accomplice of the other person in the commission of an offense. Ark. Code Ann. § 5-2-

402(2) (Repl. 2013). Factors relevant to determining whether a person is an accomplice

include the presence of the accused near the crime, the accused’s opportunity to commit

                                                 13
                                Cite as 2017 Ark. App. 416

the crime, and association with a person involved in the crime in a manner suggestive of

joint participation. Wilson v. State, 2016 Ark. App. 218, at 6, 489 S.W.3d 716, 720.

       Mere presence, acquiescence or silence, in the absence of a duty to act, is not enough

to create accomplice liability; the knowledge that a crime is being committed or is about to

be committed does not create an accomplice. McGehee v. State, 348 Ark. 395, 404, 72
S.W.3d 867, 872 (2002). The law is well settled that a witness’s status as an accomplice is

a mixed question of law and fact; however, when the facts show conclusively that the

witness was an accomplice, the issue may be decided as a matter of law. Id. The term

“accomplice” does not include a person who has guilty knowledge, is morally delinquent,

or who was even an admitted participant in a related, but distinct offense. Id. To be an

accomplice, an individual must either take an affirmative role in the criminal conduct, or

owe a duty to the victim that makes it incumbent upon the individual to prevent the

commission of the crime. Id. When the accomplice status presents issues of fact, the

question is submitted to the jury. Id.

       An instruction should be given when there is any rational basis for giving it. E.g.,

Grillot v. State, 353 Ark. 294, 318, 107 S.W.3d 136, 150 (2003). A trial court’s ruling on

whether to submit a jury instruction will not be reversed absent an abuse of discretion. Id.

In reviewing the propriety of giving a jury instruction, the issue is not one of sufficiency;

the issue is whether the slightest evidence supports the instruction. Id. at 320, 107 S.W.3d

at 152. The Grillot court noted that it had addressed the scope of accomplice liability in

Cook v. State, 350 Ark. 398, 86 S.W.3d 916 (2002):

       [W]e said that a criminal defendant is an accomplice where the defendant renders the
       requisite aid or encouragement to the principal with regard to the offense at issue,
                                             14
                                Cite as 2017 Ark. App. 416

       irrespective of the fact that the defendant did not directly commit the murder.
       Furthermore, a defendant may be liable as an accomplice if he assisted and actively
       participated in the crime. Moreover, when two persons assist one another in the
       commission of a crime, each is an accomplice and criminally liable for the conduct
       of both. A participant cannot disclaim responsibility because he did not personally
       take part in every act that went to make up the crime as a whole.
353 Ark. at 320, 107 S.W.3d at 151 (internal citations omitted).

       A court should not instruct the jury that a certain witness is an accomplice if there is

any dispute in the testimony upon that point. Odom v. State, 259 Ark. 429, 432, 533 S.W.2d
514, 516 (1976). Here, the evidence was in dispute as to the roles that Aalseth and Campbell

had in the robbery and burglary.

       West argues that Aalseth’s improbable story about not asking questions demonstrates

her encouragement and participation, and that she served as chauffeur and getaway driver

for the purchase of marijuana. These, however, were determinations for the jury to make

after assessing the weight and credibility of the testimony. Cf. Blann v. State, 15 Ark. App.
364, 695 S.W.2d 382 (1985) (affirming conviction for accomplice to second-degree battery

where father—the accomplice—drove his son to a location to meet another man for a fight,

father participated in the fight, and the son stabbed the other man with a knife; holding that

it was unnecessary to determine whether the father knew about the knife). We agree with

the State that Aalseth’s agreeing to drive West and Tops to Oliver’s house with no questions

asked does not conclusively demonstrate that she knew about or participated in the robbery

or battery.

       West also argues that Campbell must have known that the robbery and battery were

about to occur because he was the only person who knew where Oliver lived. Again, it

was the role of the jury rather than the trial court to make such an inference. No testimony
                                              15
                                Cite as 2017 Ark. App. 416

showed beyond dispute that either Aalseth or Campbell knew of West’s plan to rob Oliver

or that either of them encouraged West to shoot Oliver.

       Finally, West argues that the “telephone allegedly found in the abandoned backpack”

does not constitute substantial evidence and does not corroborate any testimony without

resort to speculation and conjecture. West posits that Oliver could have placed the phone

in the backpack; that the backpack belonged to Tops, who had testified about packing

clothes earlier in the day; and that Tops may have taken West’s phone without West’s

realizing it. The State points to evidence extracted from the phone—photos of West and

his girlfriend and text messages between West and Tops—as proof that the phone belonged

to West. We agree with the State that the jury, without resorting to speculation and

conjecture, was able to resolve any conflicting testimony and inconsistent evidence

regarding the phone.

       We hold that the status of Aalseth and Campbell as accomplices was a mixed question

of law and fact rather than only a question of law. Thus, instructing the jury that they were

accomplices as a matter of law would have been improper.

       Affirmed.

       ABRAMSON, J., agrees.

       HARRISON, J., concurs.

       BRANDON J. HARRISON, Judge, concurring.                I agree with my colleagues’

thorough opinion, which fairly recites the material facts and hews to the law. But there is

a systemic (and therefore recurring) problem with the jury-instruction law in accomplice-

liability cases that should be revisited by the Arkansas Supreme Court, perhaps through its

                                             16
                                 Cite as 2017 Ark. App. 416

Committee on Model Jury Instructions–Criminal. No party in this case raised the problem,

but having reviewed this appeal I’m impelled to highlight it because it directly affects the

administration of justice in accomplice-liability cases in which witness-corroboration issues

arise.

         As my colleagues noted, the witness-corroboration rule asks whether other evidence

independently establishes the crime, and tends to connect the accused with its commission,

if the accomplice testimony was completely eliminated from the case. Daniels v. State, 308
Ark. 53, 821 S.W.2d 778 (1992). The defendant must prove that a witness is an accomplice

whose testimony must be corroborated. Lloyd v. State, 332 Ark. 1, 962 S.W.2d 365 (1998).

Under current Arkansas law, however, it appears that a defendant is not entitled to submit

a disputed accomplice-status question to a jury on interrogatories. See Perry v. State, 2014
Ark. 535 (Baker & Hart, JJ., concurring). But how else can a defendant, the prosecution,

and the courts know whether an alleged accomplice’s testimony had to be corroborated if

the defendant cannot submit a “Do you, the jury, find that Person A was an accomplice”

question to the jury on interrogatories and receive a “yes” or “no” answer in return? And

how much more speculation is injected into a case when, as happened here, two disputed

accomplice-status questions were presented to the jury (witnesses Aalseth and Campbell)?

No definitive answer was ever returned by the jury on Aalseth or Campbell. Consequently,

no one knows whether the jury decided that Aalseth was an accomplice, but not Campbell;

or perhaps that Campbell was, but not Aalseth. Maybe the jury found that they both were

accomplices. Maybe neither one was found to be an accomplice. Given that no one knows

what the jury decided because a general instruction was used, a reviewing court cannot

                                             17
                                  Cite as 2017 Ark. App. 416

accurately and fairly judge a defendant’s sufficiency-of-the-evidence challenge, for example,

because it cannot determine whether and to what extent it must apply the witness-

corroboration rule to the record on appeal.

        In contrast, permitting a defendant to submit a disputed accomplice-status issue to

the jury using interrogatories in a manner that alleged accomplices can be separated from

one another and the jury can answer “yes” or “no” in return on each one expressly reveals

the jury’s decision. It is critical to receive a clear and express determination from the jury

on a potentially case-altering point. The interrogatory process exchanges speculation for

certainty. And it is a neutral practice, meaning no party gains an unfair advantage just

because the trial record contains a clear and direct answer from the jury on an accomplice-

status issue.

        Hancock Law Firm, by: Sharon Kiel, for appellant.

        Leslie Rutledge, Att’y Gen., by: Ashley Priest, Ass’t Att’y Gen., for appellee.




                                               18